Citation Nr: 0427572	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  99-02 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by urinary frequency, to include as secondary to 
service-connected residuals of a fracture of the left pubis 
ramus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to February 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied service connection for a 
genitourinary disorder manifested by urinary frequency.

During this appeal, the RO granted service connection and 
assigned a 50 percent rating for the veteran's post-traumatic 
stress disorder with major depression.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefined VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. This change in the law 
is applicable to all claims, such as this one, filed on or 
after the date of enactment of the VCAA.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b)(c) 
(2003).  

In this case, while the RO included 38 C.F.R. § 3.159 in its 
statement of the case, all of the duties to notify the 
veteran under VCAA have not been met, to include being 
informed of the evidence that VA would obtain on his behalf, 
and the evidence that the veteran is responsible for 
furnishing himself.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (the VA's duties include providing a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim and a description of which 
portion of that evidence (if any) was to be provided by the 
veteran and which portion the VA would attempt to obtain on 
his behalf).

The veteran contends, in essence, that he has a genitourinary 
disability manifested by urinary frequency that is secondary 
to his service-connected residuals of a fracture of the left 
pubic ramus.  Disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  Further, the 
Court has held that when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  Id.

After a January 2001 VA examination, the clinician recorded a 
diagnosis of urinary frequency, status post history of pelvic 
fracture and gross hematuria.  The examiner opined that the 
veteran's "urinary frequency is likely as not likely to 
contribute to difficulties at work and his pelvic fracture 
given the history available is not likely to contribute 
significantly to this diagnosis."  (Emphasis added.)  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  Given the standard of 
proof applicable, it is not clear whether the January 2001 
opinion noted above goes against a finding that the veteran's 
genitourinary disability manifested by urinary frequency was 
aggravated by a service-connected disability.  The examiner 
did provide a June 2001 addendum to his January 2001 
examination report to the effect that there was no apparent 
relation between the veteran's previous fracture of the left 
superior ramus and his urinary symptoms, although a 
cystoscopy was recommended to rule out such a relationship.  
A cystoscopy was scheduled but was later canceled when the 
veteran indicated that he refused to undergo such a 
procedure.  

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Clearly, therefore, 
it is incumbent upon the veteran to cooperate in any way that 
will facilitate the RO's efforts in developing this claim, to 
include undergoing any procedure deemed necessary to address 
the causal question at hand.  The veteran is hereby referred 
to 38 C.F.R. §§ 3.158, 3.655 (2003), under which his failure 
to cooperate could result in adverse action on his claim.  

Since this case must be remanded to ensure compliance with 
the duty to notify provisions found in VCAA, 38 C.F.R. 
§ 5103, and Quartuccio, supra, the Board finds that the 
veteran should be provided another opportunity to undergo any 
procedure deemed necessary to obtaining an opinion regarding 
the question of whether the veteran's service-connected 
residuals of a fracture of the left pubic ramus caused or 
aggravated his genitourinary disability manifested by urinary 
frequency. 

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(b)(c).  The RO's attention is 
directed to Quartuccio, supra, pertaining 
to the amended version of 38 U.S.C.A. § 
5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim for service connection for a 
genitourinary disability with urinary 
frequency, to include as secondary to 
service-connected residuals of a fracture 
of the left pubis ramus of the impact of 
the notification requirements on the 
claim.  The appellant should further be 
requested to submit all evidence in his 
possession that pertains to his claim.
   
2.  The RO should schedule the veteran 
for a VA genitourinary examination by a 
clinician other than the one who 
performed the January 2001 examination.  
Following a review of all of the relevant 
medical evidence in the claims file, to 
include the report of a January 2001 VA 
examination and a June 2001 addendum to 
that evaluation; the medical history, 
clinical evaluation, and any tests that 
are deemed necessary, the clinician is 
requested to opine whether it is at least 
as likely as not (i.e., that there is a 
50 percent or higher likelihood) that the 
veteran has a genitourinary disability 
manifested by urinary frequency that was 
caused or aggravated (worsening of 
underlying condition versus temporary 
flare-up of symptoms) by his service-
connected residuals of a fracture of the 
left pubic ramus.  The clinician is also 
asked to provide a rationale for any 
opinion expressed.  

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for a genitourinary disability manifested 
by urinary frequency, to include as 
secondary to service-connected residuals 
of a fracture of the left pubis ramus.  
If the RO's decision is adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, which must contain notice of 
all relevant action taken on the claim, 
to include a summary of all of the 
evidence added to the record since the 
May 2004 Supplemental Statement of the 
Case.  A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


